O PS 8
(3/15)


                             UNITED STATES DISTRICT COURT
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                           for                          EASTERN DISTRICT OF WASHINGTON



                                          Eastern District of Washington                May 22, 2019
                                                                                             SEAN F. MCAVOY, CLERK


U.S.A. vs.              Frangella, Christopher Joseph                 Docket No.         0980 2:18CR00232-TOR-11


                                Petition for Action on Conditions of Pretrial Release

        COMES NOW Jonathan C. Bot, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Christopher Joseph Frangella, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 16th day of January, 2019 under the
following conditions:

Standard Condition #9: Defendant shall refrain from the unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, Unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: On May 13, 2019, Mr. Frangella submitted a urine sample that tested presumptive positive for
methamphetamine and amphetamine. Mr. Frangella informed the undersigned that he recently used oil drops for his vape
device which were given to him by an individual who he later ascertained is a methamphetamine user. The urinalysis was
therefore sent to Alere Toxicology (Alere) for confirmation. On May 19, 2019, Alere reported the sample was confirmed
positive for amphetamine and methamphetamine, which is a direct violation of standard condition number 9.

On January 18, 2019, the conditions of pretrial release supervision were reviewed with Mr. Frangella. He acknowledged
an understanding of his conditions, which included standard condition number 9.

                            PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                        I declare under the penalty of perjury
                                                                        that the foregoing is true and correct.
                                                                        Executed on:        May 20, 2019
                                                                 by     s/Jonathan C. Bot
                                                                        Jonathan C Bot
                                                                        U.S. Pretrial Services Officer
    PS-8
    Re: Frangella,, Christopher Joseph
    May 20, 2019
    Page 2

THE COURT ORDERS

[   ]      No Action
[   ]      The Issuance of a Warrant
[   ]      The Issuance of a Summons
[   ]      The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ ]        Defendant to appear before the Judge assigned to the case.
[ ]        Defendant to appear before the Magistrate Judge.
[ ]        Other


                                                                        Signature of Judicial Officer

                                                                        May 22, 2019
                                                                        Date
